Citation Nr: 18100189
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 17-30 205
DATE:	 
ISSUES DECIDED:	3	ISSUES REMANDED:	0
 
ORDER
The claim of entitlement to a 100 percent rating for posttraumatic stress disorder (PTSD) throughout the period of the claim is granted, subject to the criteria applicable to the payment of monetary benefits.  
The appeal as to entitlement to a total rating based on individual unemployability due to service-connected (TDIU) is dismissed.  
As the Veteran has not raised a valid claim of CUE (clear and unmistakable error) in the May 2000 rating decision denying entitlement to service connection for residuals of a right ear cold injury, the appeal is dismissed.
FINDINGS OF FACT
1. During the entire period of the claim, the social and occupational impairment from the Veterans PTSD has more nearly approximated total impairment rather than impairment in most areas. 
2. In light of the assignment of a 100 percent disability rating for the Veterans service-connected PTSD, his claim for TDIU is rendered moot.  
3. The Veteran did not adequately plead a CUE claim regarding the May 2000 denial of service connection for residuals of a right ear injury.  
CONCLUSIONS OF LAW
1. The Veterans PTSD warrants a rating of 100 percent throughout the entire period of the claim.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2017).
2. The grant of a 100 percent rating for PTSD renders moot the appeal for a TDIU.  38 U.S.C. § 1155(West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).
3. The criteria for raising a CUE claim regarding the May 2000 rating decision, which denied entitlement to service connection for residuals of a right ear cold injury, are not met.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty in the United States Army from July 1942 to September 1951 with service in both World War II and the Korean War.  The Veteran was awarded the Korean Service Medal and two Bronze Stars for his service in Korea.  
This case comes before the Board of Veterans Appeals (Board) on appeal of December 2016 and December 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The December 2016 rating decision granted service connection for PTSD and assigned a 10 percent rating effective September 1, 2016.  The December 2017 rating decision continued the denial of service connection for residuals of a right ear cold injury.  
In September 2017, the Board remanded the claim for additional development.  While in remand status, the RO issued a November 2017 rating decision wherein it granted a 100 percent rating for PTSD, effective October 17, 2017.  Despite the increased disability rating for PTSD, the Veterans appeal remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  As the Veteran has already been assigned the maximum schedular rating of 100 percent beginning on October 17, 2017, no further appellate consideration is warranted for that period.  Additionally, the Veteran expressed disagreement with the October 17, 2017, effective date of the increased rating awarded in the November 2017 rating decision.  The entire period from the date of the award of service connection is currently before the Board.  The Board finds that the claim for an earlier effective date for the award of an increased disability rating was essentially a claim for an increased initial disability rating.  Therefore, the Board has characterized the issue on appeal as it appears on the first page of this decision.  
However, to the extent the Veterans November 2017 statement is a disagreement with the effective date of the award of service connection for PTSD, such issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim for an effective date prior to September 1, 2016, for the grant of service connection for PTSD, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).
Duties to Notify and Assist 
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Relative to the CUE issue decided herein, as will be explained below the pertinent facts in this case are not in dispute and the law is dispositive. Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VAs duties to notify and assist under 38 U.S.C. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).
Burden of Proof
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
 
1. Entitlement to an initial disability rating in excess of 10 percent for PTSD prior to October 17, 2017.  
Disability evaluations are determined by the application of the VAs Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1(2017).
In initial rating claims, the Board must discuss whether staged ratings are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).
Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2017).
It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review. 
The Veteran contends that he is entitled to an evaluation in excess of 10 percent for his PTSD for the period prior to October 17, 2017.  As explained below, the Board finds that the Veteran has met the schedular requirements for a 100 percent disability rating throughout the period on appeal.  
At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Boards analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
Prior to October 17, 2017, the Veterans service-connected PTSD was rated 10 percent disabling, pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130.  
According to the General Rating Formula for Rating Mental Disorders, a 10 percent disability rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. Id. 
A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, and recent events.  Id.
A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.
A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.
The maximum 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.
The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veterans PTSD that affect the level of occupational and social impairment, including, those identified in the Fifth Edition of the American Psychiatric Associations Diagnostic and Statistical Manual for Mental Disorders (DSM-5).
A May 2016 VA psychosocial assessment indicated that the Veterans PTSD was manifested by nightmares, intrusive thoughts, and sleep impairment.  He reported that he felt isolated in his home when his daughter moved to another state.  Affect was appropriate, mood was appropriate, thought process was intact, memory was within normal limits, and concentration was within normal limits.  In June 2016, VA treatment providers noted his symptoms of hypervigilance, flashbacks, and nightmares.  In July 2016, the Veteran decided to continue living in his home alone instead of moving with his daughter.  July 2016 VA treatment records noted that his symptoms included dreams, hypervigilance, and anxiety.  He was married to his spouse of 61 years before she passed away in 2006.  He reported that he had six children, but one passed away.  He maintained contact with his children by phone or when they visited him on a weekly or biweekly basis.  He had monthly telephone conversations with his brother.   He described good relationships with his five children, six grandchildren, and great-grandchild.  The Veteran stated that he felt lonely at times and spent most of his time reading and listening to music to help relieve his PTSD symptoms.  The Veteran was familiar with the senior center in his community, but found it to be boring.  August 2016 VA treatment records noted that the Veteran recently celebrated his 91st birthday with a family dinner.  
The Veteran was afforded a VA examination in December 2016.  The Veteran brought a letter from his son, which indicated that the Veteran had sleep disturbance, sweats, nightmares, and shaking since service.  The Veteran reported regular phone calls with his brother and regular contact with his three friends.  He spent his time playing dominoes, pinochle, and bridge with his friends.  He continued to describe good relationships with his children, grandchildren, and great-grandchild.  The VA examiner observed that the Veteran was cooperative and open, but his eye contact decreased when he talked about his experiences in Korea.  His thought processes were clear, coherent, and goal-directed; mood was pleasant and euthymic; speech was within normal limits for rate and articulation; affect was broad and appropriate; memory was grossly intact; judgment and insight were adequate.  There was no evidence of delusions.  He denied auditory/visual hallucinations and suicidal/homicidal ideations.  He reported sleep disturbance with delayed onset and early morning awakening.  He stated that he slept four hours a night.  With regard to occupational impairment, the VA examiner found that his mental condition was formally diagnosed, but symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.  
In January 2017, the Veteran stated that he was having more regular conversations with his son about his PTSD symptoms.  February 2017 VA treatment records indicated that his PTSD was manifested by guilt, anger, insomnia, nightmares, trust issues, fear, and hypervigilance.  The Veteran stated that he continued to feel comfortable recalling/sharing details of his military career.  
May 2017 VA treatment records showed that the Veteran presented with symptoms of hypervigilance, flashbacks, sleep impairment, and nightmares related to his previous military service.  He explained that he ignored his symptoms for a long time while he was taking care of his wife.  He reported that television news related to the war triggered his memory.  A mental status examination revealed fair grooming and hygiene, cooperative attitude, fair eye contact, normal speech, an ok mood, appropriate affect, logical and goal directed thought processes, fair insight, and fair judgment.  He denied suicidal ideations, homicidal ideations, hallucinations, and delusions. 
In June 2017, the Veteran stated that his PTSD was much more severe than rated and that the December 2016 VA examiner did not include many of his symptoms in the examination report.  He stated that his symptoms included night sweats, nightmares, severe flashbacks, anger, suspiciousness, and sleep impairment.  He experienced flashbacks of the people that were lost in Korea and stated that his mind went back to real time in Korea.  The flashbacks occurred many times throughout the week and he described it as one of the worst symptoms to deal with.  The flashbacks caused major distress during and after the episodes.  He also described feeling isolated since his wife died in 2006.  He only left his home to attend doctor appointments, run errands, and attend combat support groups.  He only associated with his family, combat support group members, and his home health aide.  He no longer prepared his meals because of sleepiness throughout the day due to his disrupted sleep at night.  He was afraid that cooking would cause harm.  Many days he did not feel like doing anything, to include, showering, brushing his teeth, and dressing.  He reported periods of uncontrolled anger where he shouted and overreacted in situations.  He reported that his PTSD caused occupational impairment.  Specifically, his concentration was very poor, he was easily stressed, experienced tiredness during the day, and had anger outbursts.  
The Veteran submitted a private psychological evaluation from T.M., Psy.D. dated in October 2017.  Dr. M. met with the Veteran three times over a two month period.  The psychologist concluded that based on a review of the December 2016 VA examination report and the notes from the Veterans medical records, his PTSD symptoms were much more severe than indicated in the February 2017 rating decision.  His symptoms included depressed mood, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting stressful circumstances, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and flattened affect.  He also reported feeling alienated and detached from others; persistent difficulties in experiencing positive emotional feelings; persistent negative beliefs, expectations, and mistrust of others and the world; persistent negative emotions (horror, guilt, shame, and anger) about traumatic military experiences; and tremendous feelings of anger, depression, and guilt.  Dr. M. noted significant deficiencies in social, family, mood, and thinking due to nightmares, intrusive thoughts, social isolation, and detachment, which caused inconsistent and ineffective functioning.  The Veteran often minimized the impact of his PTSD symptoms due to his deeply held warrior ethos and his intense feelings of survivors guilt.  Dr. M. explained that the Veteran had more tension with his family than what was reflected in the December 2016 VA examination.  He also had a pretty limited social life.  He acknowledged that the Veteran visited the community senior center to play table games, but it was extremely difficult for the Veteran to be around people and he had to push himself to go twice a week.  He reported extreme nervousness being around people and couldnt really enjoy the activities.  Dr. M. referenced a December 2016 VA treatment record which indicated that the Veteran was attending a holiday dinner the next night and that was the first time he elected to attend an outside event.  Dr. M. opined that the Veteran was more socially isolated due to his hypervigilance, suspiciousness, and detachment from others.  It was noted that his Korean War memories were activated by a variety of triggers, including the process of talking about his experiences in individual and group therapy, the media coverage of threats of war with North Korea and racial unrest, and his interactions with family.  When his PTSD is activated, the Veteran is profoundly affected resulting in isolation and detachment from the world.  The Veteran experienced a significant increase in the frequency, intensity, and unpredictability of his PTSD symptoms, which were usually triggered by discussions in treatment.  Continued world and national events regarding threats of war, political conflicts, and racial tension were significant triggers, which caused hypervigilance, irritability, insomnia, being easily startled, and detachment from others.  His mistrust of others and perception of danger made it extremely difficult for the Veteran to efficiently utilize his time and complete tasks.  His mistrust also caused him to socially isolate himself unless he has a medical appointment.  Dr. M. opined that the Veterans PTSD caused total occupational and social impairment.  His symptoms interfered with his being efficient/reliable in a work setting and thus unable to secure a substantially gainful occupation.  
In a December 2017 letter, Dr. M. opined that his PTSD resulted in permanent and total disability since at least September 1, 2016, if not much earlier.  
Based on the above-noted evidence, the Board finds that the Veterans PTSD resulted in occupational and social impairment that more nearly approximates total than deficiencies in most areas.  The Veteran was awarded a 100 percent disability rating for his PTSD, effective October 17, 2017, the date of Dr. M.s psychological evaluation.  This 100 percent rating was primarily based on the October 2017 psychological evaluation conducted by Dr. M.  Dr. M. concluded that the Veterans PTSD symptoms caused total occupational and social impairment due to social isolation, hypervigilance, suspiciousness, detachment, depressed mood, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting stressful circumstances, anxiety, panic attacks, chronic sleep impairment, flattened affect, nightmares, intrusive thoughts, flashbacks, irritability, insomnia, being easily startled, and mistrust of others.  With regard to social impairment, he had contact with family members and visited the senior center in his neighborhood.  However, he experienced nervousness around people and did not enjoy the activities.  With respect to occupational impairment, Dr. M. found that his PTSD symptoms impacted his ability to be efficient and reliable in a work setting.  The Veteran also reported poor concentration.  Dr. M. concluded that the severity of his PTSD symptoms continued since at least September 1, 2016.  In this case, the entirety of the record supports a 100 percent disability rating throughout the appeal period.  
The claim of entitlement to an evaluation of 100 percent for PTSD is granted. 
2.  TDIU 
It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340 (a)(1), 4.15 (2017).
In this case, the claim of entitlement to TDIU has been rendered moot by the award of a 100 percent schedular evaluation for PTSD.  Bradley v. Peake, 22 Vet. App. 280 (2008). 
The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).
However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VAs duty to maximize a claimants benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  
SMC provided by 38 U.S.C. § 1114 (s) is payable where the Veteran has a single service-connected disability rated as 100 percent, and (1) has additional service-connected disability or disabilities independently rated as 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  See 38 C.F.R. § 3.350(h)(3)(i)(1) & (2) (2017).
As the Veteran has been awarded a 100 percent disability rating for his service-connected PTSD, entitlement to SMC will be considered.  The Veteran is also service connected bilateral hearing loss, rated as 10 percent disabling and tinnitus, rated as 10 percent disabling, not the 60 percent evaluation required by regulation.  There is no indication in the evidence of record that the Veteran is substantially confined to his dwelling or its immediate premises because of his disabilities.  As such, the criteria for an award of SMC have not been met.  
Moreover, this means that the pending TDIU claim is, in fact, moot.  Other than the total rating granted for PTSD, the Veterans only other service-connected disabilities, tinnitus and bilateral hearing loss are each rated as 10 percent disabling; thus, the potential for SMC discussed in Bradley and Buie does not apply and consideration of TDIU would result in no additional discernable benefit. 
As there remains no case or controversy concerning whether the Veteran is entitled to the benefits sought, the appeal of the claim for TDIU is moot and must be dismissed.  Sabonis v. Brown, 6 Vet. App. 426 (1994).
3.  Whether there was clear and unmistakable error in a May 2000 rating decision, which denied service connection for residuals of a right ear cold injury.  
The Veteran raised a claim of CUE in a May 2000 rating decision that denied a claim of entitlement to service connection for residuals of a right ear cold injury.  The claim was denied because the service treatment records did not show any findings regarding the cold injury residuals and because there was no evidence relating the current cold injury residuals to the Veterans military service.  
CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 
The Court set forth a three-pronged test for determining when there is CUE present in a prior decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14; See also Bustos v. West, 179 F. 3d 1378, 1380-81 (Fed. Cir. 1999) (to prove CUE, a claimant must show that an error was outcome-determinative, an error that would manifestly have changed the outcome of the prior decision). 
In Fugo, supra, the Court refined and elaborated on the test set forth in Russell, stating: 
CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error...If a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error. . . that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger. 
Fugo, 6 Vet. App. at 43-44. 
Thus, as a threshold matter, a claimant must plead CUE with sufficient particularity.  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995). 
The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, the Court has held that the VAs breach of its duty to assist cannot form a basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).
Significantly, with respect to the third prong of the test, the Board notes that, in Berger v. Brown, 10 Vet. App. 166, 170 (1997), the Court held that, opinions from this Court that formulate new interpretations of the law subsequent to [a VA] decision cannot be the basis of a valid clear and unmistakable error claim.  The Court reaffirmed this principle in Brewer v. West, 11 Vet. App. 228, 234 (1998).  Indeed, in Brewer, the Court held that, although judicial decisions made during the course of an appeal are retroactively applicable to pending appeals, for purposes of adjudicating claims of CUE in a prior VA decision, new judicial interpretations of the law that were not issued at the time of the prior VA decision are not applicable.  Id. at 234.
In this case, the Veterans representative asserted that the RO committed CUE when it denied the Veteran entitlement to service connection for residuals of a right ear cold injury in a May 2000 rating decision.  The representative argued that the Veterans separation examination indicated that his right ear drum was abnormal; that the Veterans lay statements regarding the injury were consistent with the types, places, and circumstances of service; and that the separation examination and lay statements were consistent with the July 1999 VA examiners diagnosis of a cold injury of the right ear.  The Veterans representative further argued that the right ear scar noted on separation is the right ear cold injury noted in the July 1999 VA examination report.   
Initially, the Board notes that the Veterans September 1951 separation examination indicated abnormal eardrums and included a notation that there was a scar on the right ear that was asymptomatic and non-disabling.  The Board finds that the RO was correct in its May 2000 decision when it found that the Veterans September 1951 showed no findings regarding the right ear cold injury.  Although the Veterans separation examination noted a right ear drum abnormality manifested by an asymptomatic right ear scar, it was not clear from the separation examination that the scar was a residual of a cold injury.  Additionally, the July 1999 VA examiner noted the Veterans reports regarding the initial injury with symptoms since service and diagnosed cold injury residuals of the right ear,  but did not provide an opinion as to whether the cold injury residuals were related to service.  In this regard, the Board cannot say that reasonable minds could not have differed in the factual analysis of these records, and as noted above, there is a presumption of validity to such final decisions, especially in light of such delayed collateral attacks as these.
Finally, the Board notes that a disagreement with how the facts were weighed or


evaluated is not adequate to raise a valid argument of CUE.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  In this case, the Veteran has not raised a valid claim of CUE.  Therefore, his appeal with respect to the CUE issues must be dismissed.
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Department of Veterans Affairs 

